Title: Abigail Adams to John Quincy Adams, 26 December 1790
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Decbr 26 1790
I have received two Letters from you, since my arrival in this city. the sickness of your Brother Thomas must be my excuse for not sooner noticing the first, which I certainly should have done immediatly if your Father had not told me that he had written to you, and particularly answerd that part which proposed a visit to us. I certainly cannot have the least objection but should be most sincerely glad to see you here, and that whilst Charles is with us. it would greatly add to my happiness if your sister could compleat the Number and I could see you all four once more together. I am very unhappy to be seperated from her during the absence of col Smith, who you must have been informd saild in the decbr Packet for England. his own situation, I mean that of holding an office which has as yet been an expence to him instead of a profit, an increasing Family and no profession by which he could help himself, prey’d heavily upon his spirits and induced him to take a step from which I hope he will reap a lasting advantage both to himself and Family I presume he is engaged with, and gone for, a Gentleman who knows what he is doing. he was ready to sail before either your Father or I knew that he was going, and went in five days after his agreement with the Gentleman. this you will keep to yourself the ostensible reason is that there were some debts due to his Fathers estate which he is gone to settle, and which is really the case. the publick Rumour is that Humphies is dead, and that he was sent in his place, but I believe the death of Humphries to be a mere speculation You will see by the Report of the Trustees to the sinking fund upon what a respectable footing our credit is, the 6 pr ct funded debt having risen to par & selling in Amsterdam at a hunderd and 24 for a Hundred. the state debt will rise rapidly provided a peace continues. they who have cash at command may be benefited by their purchases. they can scarcly buy a miss, I mean as it now stands.

you have made me very easy upon a Subject which I wrote to you upon from N york; I trust you will be convinced that all my anxiety was for your benifit and that your happiness will ultimately be the result of resolutions which you have wisely adopted, I have no doubt mean to adhere to, so that you shall hear no more from me upon that topick. amongst the many good Rules and Maxims of my worthy Grandmother with whom I chiefly lived during the early period of my life, I recollect with pleasure, that one of them was never to bring a painfull subject twice to recollection. if a poor culprit had transgresst, she repremanded with justice with dignity, but never lessned her Authority by reproaches. the concequence was that Love towards her and respect for her opinion prevented a repition of the offence—
Poor Thomas has had a severe turn of the Rhumatism, five long weeks has he been confined to his chamber four of them totally helpless— a sympathising Parent who had realized the same painfull disorder you may be Sure, was more than commonly attentive to all his complaints and never left him an hour, Nights excepted till he was relieved Charles was of great service when he came & cheerd his spirits he had just enterd mr Ingersels office and commenced his studies when he was arrested by this cruel disease which I fear will unfit him for the Season and incapacitate him to persue them even at home for some time yet. I cannot tell you much concerning this city. I have been so much confind that excepting the visits I have received I have had [sc]arcly any intercourse tho very politely invitated in the True European stile to Tea and Cards to Several Parties. I have a bad took ack & must close this repeating my request to you to visit as soon as you can, and to present me kindly to the dr and mrs welch mr & mrs smith and all other Friends yours most tenderly
A Adams—
P S. your Father will write you respecting the house
